UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 1) Corinthian Colleges, Inc. (Name of Issuer) COMMON STOCK, Par Value $0.0001 Per Share (Title of Class of Securities) (CUSIP Number) Veronica Dillon, Esq. The Washington Post Company 1150 15th Street, N.W. Washington, D.C. 20071 (202) 334-6000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) April 26, 2013 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule13D, and is filing this schedule because of Sections 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box [ ]. CUSIP No. 218868107 1 NAMES OF REPORTING PERSONS The Washington Post Company I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) I.R.S. I.D. #53-0182885 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)¨(b)¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER None 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER None 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 6.6% 14 TYPE OF REPORTING PERSON CO This Amendment No. 1 amends and supplements the Schedule 13D filed with the Securities and Exchange Commission on February 15, 2008 (the “Schedule 13D”), relating to the common stock, par value $0.0001 per share, of Corinthian Colleges, Inc., a Delaware corporation.All capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Schedule 13D. Item 2.Identity and Background Item 2 of the Schedule 13D is not amended, except in respect of Schedule A, which is amended and restated as attached hereto. Item 4.Purpose of Transaction Item 4 of the Schedule 13D is hereby amended and restated as follows: On February 6, 2008, the Company’s beneficial ownership of the Issuer’s Common Stock first exceeded 5% of the Issuer’s outstanding Common Stock.The Company purchased the Subject Shares for investment purposes after determining that such purchases represented an attractive investment opportunity.Except as set forth herein, the Company currently has no plans or proposals which relate to or would result in any of the actions enumerated in paragraphs (a) through (j) of Item 4 of the form of Schedule 13D promulgated under the Act. The Company may continue, subject to price, market conditions and other factors, to explore opportunities to dispose of some or all of the shares of Issuer Common Stock it currently holds. Item 5.Interest in Securities of the Issuer Paragraphs (a)-(e) of Item 5 of the Schedule 13D are hereby amended and restated as follows: (a)-(b) As of the date hereof, the Company owns5,713,121 shares of Issuer Common Stock.The5,713,121 shares of Issuer Common Stock constitute 6.6% of the issued and outstanding shares of Issuer Common Stock, based upon disclosure in the Issuer’s most recent Form 10-Q that there were 86,181,145 shares of Issuer Common Stock issued and outstanding as of April 25, 2013.The Company has the sole power to vote and dispose of the5,713,121 shares of Issuer Common Stock. (c) Schedule B attached hereto lists all transactions in the Issuer Common Stock during the past 60 days by the Company.To the Company’s knowledge, no person named in Schedule A has effected any transaction in the Issuer Common Stock during the past 60 days. (d) Not applicable. (e) Not applicable. 3 After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: April 30, 2013 THE WASHINGTON POST COMPANY By: /s/Veronica Dillon Name:Veronica Dillon, Esq. Title:Senior Vice President, General Counsel and Secretary 4 SCHEDULE A The following is a list of the directors and executive officers of The Washington Post Company, setting forth the present principal occupation or employment and the name and principal business of any corporation or other organization in which such employment is conducted for each such person.Unless otherwise indicated, all directors and officers listed below are citizens of the United States. Board of Directors of The Washington Post Company Name Position Present Principal Occupation Business Address Donald E. Graham Chairman, Board of Directors; Chairman, Executive Committee; Member, Finance Committee Chairman, Board of Directors; Chief Executive Officer, The Washington Post Company The Washington Post Company 1150 15th Street, N.W. Washington, D.C. 20071 Lee C. Bollinger Director; Member, Compensation Committee President, Columbia University Columbia University in the City of New York 2960 Broadway New York, NY 10027 Christopher C. Davis Director; Member, Audit Committee; Chairman, Finance Committee; Member, Executive Committee Chairman, Davis Selected Advisers, Inc., an investment counseling firm Davis Selected Advisors, Inc. 620 Fifth Avenue 3rd Floor New York, NY 10017 Barry Diller Director; Member, Compensation Committee; Member, Executive Committee; Member, Finance Committee Chairman and Senior Executive, IAC/ InterActiveCorp; Chairman and Senior Executive, Expedia, Inc.; Chairman and Senior Executive, TripAdvisor, Inc. IAC/InterActiveCorp 555 West 18th Street New York, NY 10011 Name Position Present Principal Occupation Business Address Thomas S. Gayner Director; Chairman, Audit Committee; Member, Finance Committee President and Chief Investment Officer, Markel Corporation Markel Corporation 4521 Highwoods Parkway Glenn Allen, VA 23060 David Goldberg Director; Member, Finance Committee Chief Executive Officer, SurveyMonkey SurveyMonkey 285 Hamilton Avenue Suite 500 Palo Alto, CA 94301 Anne M. Mulcahy Director; Chairman, Compensation Committee; Member, Executive Committee Retired Chairman of the Board and Chief Executive Officer, Xerox Corporation The Washington Post Company 1150 15th Street, N.W. Washington, D.C. 20071 Ronald L. Olson Director; Member, Executive Committee Attorney, Member of Munger, Tolles & Olsen LLP, a law firm Munger, Tolles & Olson LLP 355 South Grand Avenue 35th Floor Los Angeles, CA 90071 Larry D. Thompson Director; Member, Compensation Committee Executive Vice President, Government Affairs, General Counsel and Corporate Secretary, PepsiCo, Inc. PepsiCo, Inc. 700 Anderson Hill Road Purchase, New York 10577 G. Richard Wagoner, Jr. Director; Member, Audit Committee Retired Chairman of the Board and Chief Executive Officer, General Motors Corporation The Washington Post Company 1150 15th Street, N.W. Washington, D.C. 20071 Katharine Weymouth Director; Member, Finance Committee Chief Executive Officer, Washington Post Media; Publisher, The Washington Post The Washington Post 1150 15th Street, N.W. Washington, D.C. 20071 SCHEDULE A Executive Officers of The Washington Post Company Name Position Donald E. Graham Chairman of the Board of Directors and Chief Executive Officer Wallace R. Cooney Vice President-Finance and Chief Accounting Officer VeronicaDillon Senior Vice President, General Counsel and Secretary Hal S. Jones Senior Vice President-Finance and Chief Financial Officer Ann L. McDaniel Senior Vice President Gerald M. Rosberg Senior Vice President-Planning and Development SCHEDULE B The following sets forth information regarding all transactions by the Company with respect to Issuer Common Stock during the past 60 days.All such transactions were effected in the open market. Date Sold No. of Shares Sold Average Sale Price ($/Share)* Transaction Type 3/4/2013 Disposition 3/5/2013 Disposition 3/6/2013 Disposition 3/7/2013 Disposition 3/8/2013 Disposition Date Sold No. of Shares Sold Average Sale Price ($/Share)* Transaction Type 3/11/2013 Disposition 3/12/2013 Disposition 3/13/2013 Disposition 3/14/2013 Disposition 3/15/2013 Disposition 3/19/2013 Disposition 3/20/2013 Disposition 3/21/2013 Disposition 3/22/2013 Disposition 3/25/2013 Disposition 3/26/2013 Disposition 3/28/2013 Disposition Date Sold No. of Shares Sold Average Sale Price ($/Share)* Transaction Type 4/2/2013 Disposition 4/10/2013 Disposition 4/23/2013 Disposition 4/24/2013 Disposition 4/25/2013 Disposition 4/26/2013 Disposition 4/29/2013 Disposition 4/30/2013 Disposition *Average sale price excludes commissions.
